Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-11, drawn to a pump
Group II, Claims 12-18, drawn to an inducer
Group III, Claims 19-20, drawn to a method of assembling a pump
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I and II) & (II and III) lack unity of invention because even though the inventions of these groups require the technical feature of, “an inducer including a rotatable inducer blade, an inducer shroud attached at an outer end of the inducer blade, and an axially-elongated annular seal element disposed at an axial end of the inducer shroud,”  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2962206A which discloses: 
an inducer (see 11, figure 1A) including a rotatable inducer blade (72, 73, figure 1A), an inducer shroud (58, figure 1A) attached at an outer end of the inducer blade (see figure 1A), and an axially-elongated annular seal element (55, figure 1A) disposed at an axial end of the inducer shroud (see figure 1A).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of, “a pump comprising:
a shaft rotatable about a central axis;
an inducer mounted on the shaft, the inducer having an inducer blade and an inducer shroud attached at an outer end of the inducer blade;
an impeller mounted on the shaft, the impeller having an impeller blade and an impeller shroud attached at an outer end of the impeller blade;
an axially-elongated annular seal element disposed at an axial end of the inducer shroud providing sealing between the inducer shroud and the impeller shroud,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2962206A which discloses: 
A pump comprising:
a shaft (44, figure 1A) rotatable about a central axis (see central axis of shaft 44, figure 1A);
an inducer (see 11, figure 1A) mounted on the shaft (see figure 1A), the inducer having an inducer blade (72,73, figure 1A) and an inducer shroud (58, figure 1A) attached at an outer end of the inducer blade (see figure 1A);
an impeller (12, figure 1A) mounted on the shaft (see figure 1A), the impeller having an impeller blade (45, figure 1A) and an impeller shroud (48, figure 1A) attached at an outer end of the impeller blade (see figure 1A);
an axially-elongated annular seal element (55, figure 1A) disposed at an axial end of the inducer shroud (see figure 1A) providing sealing between the inducer shroud and the impeller shroud (see figure 1A).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sabbir Hasan/Primary Examiner, Art Unit 3745